Citation Nr: 0619130	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Service connection for a psychiatric disorder, not otherwise 
specified.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that while the appellant 
reported a history of mild occasional nervousness and 
difficulty sleeping in 1952, he was judged to be 
psychiatrically normal at service entrance.  

In February 1956, the appellant reported to sick call with 
complaints of being anxious and nervous.  In May 1956, he was 
hospitalized with manifestations of anxiety, an inability to 
establish relationships, feelings of inferiority, 
claustrophobia, and autistic thinking.  Ultimately he was 
diagnosed with a latent schizophrenic reaction which a 
medical board found existed prior to service, and he was 
discharged from service.

Following a May 2004 VA examination the appellant was 
diagnosed with cognitive and depressive disorders which were 
judged not to be related to service.  The examiner also 
opined that the appellant had a schizotypal personality 
disorder which was misdiagnosed in-service as a schizophrenic 
reaction.

Significantly, in December 2005, the veteran submitted an 
extensive report from Norman N. Kresh, M.D., who opined that 
the appellant suffered from anxiety and depressive disorders 
that were not otherwise specified, and that the preponderance 
of the evidence directly linked the appellant's current 
psychiatric state to service.  This evidence, however, has 
yet to be considered by the RO, and the appellant has not 
waived initial RO consideration.  As such, this matter must 
be remanded.  See 38 C.F.R. § 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
notifies him that he must submit all 
pertinent evidence in his possession, and 
which includes an explanation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  The veteran should be requested to 
identify all health care providers who 
have treated him for any psychiatric 
disorder since service separation who 
have not been previously identified.  The 
veteran should also be requested to 
execute an authorization so that VA may 
secure any treatment records pertaining 
to care provided by Dr. Kresh.  
Thereafter, if the RO is not able to 
secure any records identified by the 
appellant it should notify the appellant 
and offer him an opportunity to respond.

3.  After completion of the foregoing, 
the claims folder must be forwarded to 
the examiner who conducted the May 2004 
examination for consideration of the 
December 2005 opinion by Dr. Kresh and 
any additional records secured in light 
of the development outlined above.  The 
May 2004 examiner should then offer an 
opinion addressing whether it is at least 
as likely as not that a currently 
diagnosed psychiatric disorder was 
incurred or aggravated during the 
veteran's active duty service.  If the 
examiner reaches an opinion that is 
contrary to that offered by Dr. Kresh, 
the basis for that difference in opinion 
must be explained in full.  A complete 
rationale must be offered for any opinion 
provided.  

If the May 2004 VA examiner is not 
available, the veteran must be scheduled 
for a new VA psychiatric examination.  
The claims folder, including the December 
2005 opinion offered by Dr. Kresh, must 
be made available to and reviewed by the 
examiner.  The examiner must then offer 
an opinion addressing whether it is at 
least as likely as not that a currently 
diagnosed psychiatric disorder was 
incurred or aggravated during the 
veteran's active duty service.  If the 
examiner reaches an opinion that is 
contrary to that offered by Dr. Kresh, 
the basis for that difference in opinion 
must be explained in full.  A complete 
rationale must be offered for any opinion 
provided.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development warranted, has been 
conducted and completed in full.  If the 
requested development is deficient in any 
manner, the RO must implement corrective 
procedures at once.   

5.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to 
respond.   If the veteran fails to 
report for any scheduled VA 
examination, the supplemental statement 
of the case must cite to 38 C.F.R. 
§ 3.655 (2005).  A reasonable period of 
time should be allowed for response.  
The RO is advised that they are to make 
a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, V. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

